DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata (EP 1724134) in view of GCHV (35kw 75kw 140kw Industrial Air Cooled Heat Pump Water Modular Chiller with Evi Compressor), Kang (US 2018/0371575), Cheney (US 2015/0275341), Matweb Overview (Overview of Materials for Austenitic Steel), and Matweb 302 (302 Stainless Steel).
	As to claim 1, Hirata teaches a gas heat pump system, comprising:
	an outdoor unit 12 comprising a compressor 21 (see paragraph 17; compressor is incorrectly shown as element 47 in Fig. 1), an outdoor heat exchanger 23, and an expansion device 24;
	an indoor unit 11 comprising an indoor heat exchanger 14;
	a refrigerant pipe 13/20 configured to connect the outdoor unit 12 and the indoor unit 11 to circulate refrigerant;
	a gas engine 30 (inherently configured to combust a mixture of fuel and air) to provide power to drive the compressor 21;
	a coolant pump 43 to provide coolant flow to cool the engine 30;

	a coolant pipe configured to connect the components of the coolant circuit (paragraph 18).
	Hirata taches a coolant circuit 40 but does not explicitly teach a coolant tank configured to store a coolant for cooling the engine. However, the examiner takes Official Notice that it is well known in the art to provide a tank in a coolant circuit for storage of excess coolant in order to ensure that an appropriate amount of coolant is maintained in the circuit. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hirata to utilize a coolant tank as claimed in order to provide reliable operation of the coolant circuit 40.	
	Hirata is silent regarding the cooling capacity of the system. However, GHCV teaches that it is known to utilize a heat pump with a 75 KW capacity (see page 3). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hirata to operate with a 75 KW capacity in order to meet required cooling demands at the indoor space.
	Hirata is silent regarding the specific refrigerant used. However, Official Notice is taken that it is well known in the art to utilize R-410A refrigerant, which comprises 50% R32, in commercial air conditioning systems because it does not contribute to ozone depletion. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Hirata to utilize a refrigerant containing 50% R32 in order to meet cooling demands using an ozone-friendly refrigerant composition.

	Hirata, as modified, does not explicitly teach the exact claimed component element properties of the austenitic stainless steel. However, Kang does teach utilizing austenitic stainless steel comprising, percent by weight: C: .13% or less, SI: .1-.65%, Mn: 1-3%, Cr: 16.5-18.5%, Ni: 6.5-10%, Cu: 6% or less, and N: .13% or less, and “other inevitable impurities” (paragraph 30). Furthermore, Matweb Overview teaches utilizing austenitic stainless steel comprising: P: .010-.45%, and S: .0010-.4% (see “component elements properties” sections of the overview of austenitic stainless steel) and Matweb 302 teaches that it is known to utilize austenitic stainless steel that does not comprise any Molybdenum (and thus meets the limitation of Mo: .03% or less). 
	It has been held that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary 
	Since the claimed elemental ranges for austenitic steel are within the known ranges as shown by Kang, Matweb Overview, and Matweb 302 it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Hirata by trying the particular claimed composition in order to provide a desirable pipe material since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill.
	As to claim 2, Hirata, as modified, is silent regarding the particular filling amount of refrigerant. However, the specific filling amount is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain amount of refrigerant will reliably provide the desired cooling capacity. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a filling amount of 10.5 kg in order to provide the desired level of cooling.
As to claim 3, Hirata, as modified, teaches using an austenite matrix structure (Cheney, paragraph 198) but is silent regarding grain diameter or size. However, the specific grain diameter and size is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain material composition will provide a ductile and corrosion resistant stainless steel. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a matrix structure with an average grain diameter of 30 μm to 60 μm and ASTM grain size No. of 5.0-7.0 because it would provide a pipe material with desirable qualities for a refrigerant pipe in a heat pump.
	As to claims 4 and 6, Hirata teaches a suction pipe for the compressor and a discharge pipe for the compressor (Fig. 1) but is silent regarding the specific size of the suction pipe or the discharge pipe. However, the specific pipe size is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a certain pipe size will provide a desired flow of gaseous refrigerant to and from the compressor. Therefore, since the general conditions of the claim were disclosed in the prior art, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a suction pipe having an outer diameter of 25.40 mm and an inner diameter of 24.10 mm, and a discharge pipe having an outer diameter of 19.05 mm and an inner diameter of 18.07 mm in order to provide a desired 
	As to claim 8, Hirata is silent regarding a specific type of compressor 21. However, Official Notice is taken that it is well known in the art to utilize an inverter scroll compressor. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the compressor 21 of Hirata to be an inverter scroll compressor as claimed because it is a readily available type of compressor capable of providing efficient full and part-load operation of an air conditioner system, and thus would minimize energy expenditure and operational expense of the compressor.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata, GCHV, Kang, Cheney, Matweb Overview, and Matweb 302 as applied to in the rejections above, and further in view of Kwon (US 2014/0311610).
	As to claims 5 and 7, Hirata, as modified, does not explicitly teach a wrinkle part in the suction/discharge pipes as claimed. However, Kwon teaches that it is known to use a corrugated pipe to absorb vibrations generated by a refrigerant compressor (Fig. 1; paragraph 5). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the suction and discharge pipes of Hirata to be corrugated as claimed and taught by Kwon because it would protect the piping from being damaged by compressor vibrations.

Response to Arguments
In the Office Action dated 6/2/2021, the Examiner took Official Notice that certain features are old and well known in the art.  Applicant has failed to traverse the(se) statement(s). As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
Applicant’s arguments, see page 5, filed 12/23/2021, with respect to the objections to the Specification been fully considered and are persuasive. Said objections have been withdrawn. 
Applicant’s arguments, see pages 5-7, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kang (US 2018/0371575) and Matweb 302 as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763